 1   RAFAEL R. PACQUING, ESQ. (SBN 240450)
     INNOVATECH LAW GROUP
 2
     555 Bryant St., No. 705
 3   Palo Alto, CA 94301
 4   Telephone: (510) 984-4011
     Facsimile: (866) 475-5258
 5   Email:      rpacquing@innovatechlaw.com
 6
     Attorneys for Plaintiff CALNEV PARTNERS, LLC, a Nevada limited liability
 7   company
 8
 9
10                           UNITED STATES DISTRICT COURT
11
                           EASTERN DISTRICT OF CALIFORNIA
12
13
     CALNEV PARTNERS, LLC, a Nevada                Case No.: 2:18-cv-01695-MCE-CKD
14
     limited liability company,
15                                                 STIPULATION AND ORDER FOR
           Plaintiff                               DISMISSAL WITHOUT
16                                                 PREJUDICE
           v.
17
     RESIGHINI RANCHERIA, a federally
18   recognized Indian tribe, and DOES 1-50,
19         Defendants.
20
21
22         WHEREAS, Defendant RESIGHINI RANCHERIA, a federally recognized
23   Indian tribe (“Defendant”), filed a motion to dismiss this action pursuant to Rule
24   12(b)(1) of the Federal Rules of Civil Procedure on November 5, 2018, which is set for
25   hearing on January 10, 2019;
26         WHEREAS, Plaintiff CALNEV PARTNERS, LLC, a Nevada limited liability
27   company (“Plaintiff”), and Defendant have agreed that this action be dismissed without
28   prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure;

                                                 1
                       STIPULATION AND ORDER FOR DISMISSAL WITHOUT PREJUDICE
 1         NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED by and
 2   between Plaintiff and Defendant through their counsels of record that this action be
 3   dismissed without prejudice, with each party to bear its own costs and fees related
 4   thereto.
 5
 6
 7   Dated:     December 20, 2018                INNOVATECH LAW GROUP
 8
                                                 /s/ Rafael R. Pacquing
 9                                               RAFAEL R. PACQUING
10                                               Attorneys for Plaintiff
                                                 CALNEV PARTNERS, LLC
11
12
13   Dated:     December 20, 2018                RAPPORT AND MARSTON
14
                                                 /s/ Lester J. Marston
15                                               LESTER J. MARSTON
16                                               Attorneys for Defendant
                                                 RESIGHINI RANCHERIA
17
18
19
20
21
22
23
24
25
26
                                           ORDER
27
           Pursuant to the parties’ stipulation (ECF No. 23) and Federal Rule of Civil
28

                                               2
                     STIPULATION AND ORDER FOR DISMISSAL WITHOUT PREJUDICE
 1   Procedure 41(a)(1)(A)(ii), this case is DISMISSED without prejudice, each party to
 2
     bear its own costs and fees. The Clerk of the Court is directed to close this case.
 3
           IT IS SO ORDERED.
 4
     Dated: December 30, 2018
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                     STIPULATION AND ORDER FOR DISMISSAL WITHOUT PREJUDICE
